Citation Nr: 1007510	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 27, 
2006 for the grant of service connection for posttraumatic 
stress disorder (PTSD) with psychotic disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran had active military service from November 1970 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned a 100 percent disability rating effective October 
27, 2006.  The Veteran disagreed with the effective date of 
service connection assigned.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for 
"character and behavior disorder," which was received by VA 
on February 24, 2004.

2.  The RO denied the Veteran's claim for service connection 
in July 2004 on the basis that the Veteran had a personality 
disorder.  

3.  The Veteran filed a timely notice of disagreement (NOD) 
in July 2005; in this document, he also specifically asserted 
a claim for service connection for PTSD.

4.  In October 2005, the RO sent the Veteran a duty to assist 
letter with respect to claim for service connection for PTSD, 
which indicated that he had up to one year to submit evidence 
related to the PTSD claim.

5.  In October 2006, the Veteran submitted additional 
evidence related to his claim for PTSD.  

6.  The earliest document in the claims file that may be 
accepted as a claim for service connection for PTSD is the 
claim that the Veteran filed in February 2004, which was 
received by the RO on February 24, 2004.  The claim for 
service connection for PTSD has been open continuously from 
that point.  


CONCLUSION OF LAW

The criteria for an effective date of February 24, 2004, and 
no earlier, for the grant of service connection for PTSD with 
psychotic disorder are met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(b), 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2007 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
rating effective October 27, 2006.  The Veteran disagreed 
with the effective date of service connection assigned.  

Generally, VA is required to meet the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, and thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  
Accordingly, as the Veteran's claim for an earlier effective 
date was appealed directly from the initial rating assigned, 
no further action under section 5103(a) is required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008). 

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

New and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim, which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).

The Veteran filed a formal claim for service connection for 
"character and behavior disorder," on a VA Form 21-526, 
which was received by VA on February 24, 2004.  The RO denied 
this claim for service connection in July 2004.  Based on the 
evidence of record at that time, the service connection was 
denied for a personality disorder.  Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation for service connection purposes.  38 C.F.R. 
§ 3.303(c).  

The Veteran filed a timely NOD in July 2005.  In this 
document, he also specifically asserted a claim for service 
connection for PTSD.  He also attached some evidence, 
including a copy of a checklist for "PTSD personal trauma 
markers."

In October 2005, the RO sent the Veteran a duty to assist 
letter with respect to claim for service connection for PTSD.  
This letter indicated the evidence necessary to pursue the 
claim for service connection for PTSD.  The letter also 
specifically stated that you "can take up to a year form the 
date of this letter to make sure we receive the information 
and evidence we have requested."  

In October 2006, at the one-year point, the Veteran submitted 
the additional evidence related to his claim for PTSD.  When 
the regulations require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded. 38 C.F.R. § 20.305.  
Based on the date of receipt stamped on this evidence, the 
postmark must be presumed to have been within one year of the 
date of the October 2005 letter.

Claims for service connection for PTSD, may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

The evidence shows that the Veteran did not file a timely 
substantive appeal with respect to the specific issue of 
entitlement to service connection for a personality disorder.  
However, based upon the recent case law, the original claim 
can be most favorably viewed as including a claim for service 
connection for any psychiatric disorder, including PTSD.  
When the Veteran clarified this claim he was informed in the 
October 2005 duty to assist letter that he had up to one 
year, until October 2006, to submit additional evidence in 
support of his claim, which he did.   Thus, the Board is 
compelled to find that the claim for service connection for 
PTSD can be viewed as having been filed in February 2004, and 
remained open until adjudicated in the December 2007 rating 
decision.  

The earliest document in the claims file that may be accepted 
as a claim for service connection for PTSD is the claim that 
the Veteran filed in February 2004, which was received by the 
RO on February 24, 2004.  The claim for service connection 
for PTSD has been open continuously from that point.  

The evidence supports an effective date of February 24, 2004 
for the grant of service connection for PTSD, as this is the 
date veteran's formal claim for service connection for a 
psychiatric disability was received.  Thus, an effective date 
of February 24, 2004, and no earlier, is warranted for a 
grant of service connection for PTSD with psychotic disorder.


ORDER

An effective date of February 24, 2004 , and no earlier, for 
the grant of service connection for PTSD with psychotic 
disorder is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


